Electronically Filed
                                                       Supreme Court
                                                       SCWC-11-0000765
                                                       19-JUL-2013
                                                       08:06 AM
                          SCWC-11-0000765

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        STATE OF HAWAI#I, Petitioner/Plaintiff-Appellee,

                                vs.
         MATTHEW LOCKEY, Respondent/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-11-0000765; FC-CR. NO. 11-1-1241)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Petitioner/Plaintiff-Appellee State of Hawaii’s

application for writ of certiorari filed on June 6, 2013, is

hereby accepted and will be scheduled for oral argument.     The

parties will be notified by the appellate clerk regarding

scheduling.

          DATED:   Honolulu, Hawai#i, July 19, 2013.

Brandon H. Ito              /s/ Mark E. Recktenwald
for petitioner
                            /s/ Paula A. Nakayama

                            /s/ Simeon A. Acoba, Jr.

                            /s/ Sabrina S. McKenna

                            /s/ Richard W. Pollack